Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 1 of 13. PageID #: 415130




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                )
       OPIATE LITIGATION                     )
                                             )
        This document relates to:            )
                                             )
The County of Summit, Ohio, et al. v. Purdue )
                                                 MDL No. 2804
            Pharma L.P., et al.              )
                                                 Case No. 17-md-2804
          Case No. 18-op-45090               )
                                                 Hon. Judge Dan A. Polster
                                             )
                   and                       )
                                             )
The County of Cuyahoga v. Purdue Pharma )
                L.P., et al.                 )
         Case No. 1:18-op-45004              )
                                             )


                       JANSSEN DEFENDANTS’ TRIAL BRIEF
    Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 2 of 13. PageID #: 415131



I.       INTRODUCTION

         Janssen fully recognizes the opioid crisis that exists in this country. 1 But one thing is

clear: Janssen’s medications did not cause or contribute to that crisis. Janssen marketed two

Schedule II opioid pain medications during the period involved in this case: a fentanyl-based

skin patch called Duragesic approved by the FDA in 1990 and a tapentadol-based tablet called

Nucynta ER, designed to deter abuse that was approved in 2011—well into the opioid crisis.

Even Plaintiffs’ own experts admit that Duragesic and Nucynta ER made up less than one

percent of the Counties’ prescription opioid market. Janssen’s medications had among the

lowest rates of abuse and diversion of any Schedule II prescription opioid on the market. Nor

can Plaintiffs blame the crisis on Janssen’s marketing. Janssen will prove that its marketing was

and remains supported by scientific medical evidence, offered in good-faith and without a

scintilla of fraudulent intent.

         Plaintiffs’ accusations that Janssen was part of a criminal conspiracy or enterprise to

defraud doctors about the risks of opioids are baseless and irresponsible. So are their arguments

that Janssen failed to curb diversion of its opioid products. As the evidence will show, Janssen

had a suspicious order monitoring (“SOM”) program that fully complied with DEA regulations.

The SOM program had a perfect DEA-inspection and compliance record.

         Plaintiffs’ attempts to hold Janssen responsible for the opioid crisis are misguided and

will be rejected at trial.




1
 This brief is submitted on behalf of all the Janssen defendants, and so “Janssen” refers to Janssen Pharmaceuticals,
Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.
n/k/a Janssen Pharmaceuticals, Inc., and Johnson & Johnson. Johnson & Johnson, however, is a parent company
and did not sell or promote opioid medications.
    Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 3 of 13. PageID #: 415132



II.      THE PROBLEM OF CHRONIC PAIN

         Chronic pain affects the lives of every American, either directly or indirectly through its

staggering social costs. It plagues approximately 50 million Americans—or one in five adults—

and causes an estimated $560 billion annually in medical and lost productivity costs. 2 More

important than any monetary harms associated with chronic pain are its debilitating effects on

every aspect of an afflicted person’s life. Without proper treatment, chronic pain can have

devastating consequences far beyond physical health—patients suffering from chronic pain have

higher risks of unemployment, depression, suicide, and other psychological and social harms. 3

         Beginning in the 1970s, the medical community and the federal government began

paying closer attention to the problem of untreated chronic pain. In 1977, a group of government

researchers and federal regulators assembled at the request of the White House to research

solutions to the problem. In 1981, they issued a report that found research and treatment options

for chronic pain were lacking; they called on pharmaceutical manufacturers to give “attention to

more potent analgesics [and] consider[] other routes of administration.” 4

         There has since been widespread agreement among the medical community, federal

regulators, and state officials that opioid medications can safely and effectively treat chronic pain

long-term for some patients. The FDA has consistently endorsed the use of opioids to treat

chronic pain 5 and after rigorous scrutiny has approved certain opioid medications (including




2
  Trial Ex. DEF-18775, CDC Morbidity and Mortality Weekly Report, Prevalence of Chronic Pain and High-Impact
Chronic Pain Among Adults -- United States, 2016 (Sept. 14, 2018) at 2.
3
  Id. at 5.
4
  See Trial Ex. JA-1246, Rationale for the Development, Therapeutic Use, and Clinical Program for Transdermal
Therapeutic System (Fentanyl) at 1.
5
  Trial Ex. JA-423, FDA Guide to Safe Use of Pain Medicine (Feb. 9, 2009) at 4 (“[S]tudies have shown that
properly managed medical use of opioid analgesic compounds (taken exactly as prescribed) is safe, can manage pain
effectively, and rarely causes addiction.”); Trial Ex. JA-2271, Statement by Douglas Throckmorton, M.D., Deputy
Center Director for Regulatory Programs in FDA (Apr. 9, 2019) at 1 (affirming FDA’s commitment to “enabling
appropriate access to [opioid analgesics] for patients living with serious pain”).

                                                       2
    Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 4 of 13. PageID #: 415133



Janssen’s) as “safe and effective” for treatment of chronic pain. 6 Even the State of Ohio has

taken steps to promote doctors’ use of prescription opioids. In 1997, the Ohio Legislature

enacted the Intractable Pain Act, which expanded physician prescribing authority to encourage

treatment of chronic pain with opioids. 7

III.     JANSSEN MADE INNOVATIVE MEDICATIONS THAT MET PATIENT NEEDS
         AND DISCOURAGED ABUSE

         Heeding calls for medications to address untreated chronic pain, for nearly three decades

Janssen has supplied safe and effective, FDA-approved opioid medications that have provided

patients with necessary relief and have never been widely abused or diverted. Plaintiffs have no

evidence that Janssen’s medications contributed to the opioid crisis.

         Duragesic. Janssen began developing Duragesic in the 1980s in response to the growing

awareness about the needs of pain patients. 8 Duragesic was first approved by the FDA in 1990 9

and was a breakthrough medicine. It was the first opioid medication in an extended-release

adhesive patch that delivered a safe and controlled dose of pharmaceutical fentanyl for 72 hours

without intravenous or subcutaneous administration. 10 The patch provided many important

benefits—it eliminated the need for costly around-the-clock nursing staff; the slow, steady

delivery reduced the chance of medication-dosing errors; and it provided a safe alternative to

patients who have difficulty swallowing pills. 11 Duragesic was also exceedingly more difficult

to abuse than other opioids: Unlike pills, patches cannot be crushed and snorted. The slow-



6
  See 21 U.S.C. §§ 355(d), 393(b)(2)(B) (FDA must approve medications as “safe and effective” before they can be
sold in the United States).
7
  See O.R.C. § 4731.052(C).
8
  See Trial Ex. JA-1246, Rationale for the Development, Therapeutic Use, and Clinical Program for Transdermal
Therapeutic System (Fentanyl) at 1.
9
  Trial Ex. JA-2322, 2018 Duragesic Label at 1.
10
   See Trial Ex. JA-1246, Rationale for the Development, Therapeutic Use, and Clinical Program for Transdermal
Therapeutic System (Fentanyl) at 3.
11
   Id. at 3-4.

                                                        3
 Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 5 of 13. PageID #: 415134



release mechanism made it less attractive to users seeking a quick high, 12 and extracting a

nonlethal dose of fentanyl from the patch is extremely difficult, further discouraging and

deterring abuse. 13

         Nucynta ER. In the early 2000s, reports of abuse of pure long-acting oxycodone pills

began to rise sharply. 14 The number of people who admitted to using oxycodone pills for non-

medical purposes also increased from 1999 to 2003. 15

         During this time, Janssen began to develop its Nucynta tablets—short-acting/immediate-

release Nucynta and long-acting/extended-release Nucynta ER, on which Plaintiffs have

specifically focused. Neither pill was sold until after Plaintiffs allege the opioid crisis began—

Nucynta was FDA approved in 2008 and went to market in June 2009, and Nucynta ER was

approved and released in 2011. In developing its Nucynta products, Janssen explicitly sought to

respond both to patient needs and increased concerns related to opioid abuse by creating pills just

as effective as other opioids, but with fewer side effects and abuse potential. Indeed, the

Nucynta tablets were unique because their active ingredient, tapentadol, was designed with a

dual action mechanism that worked both in the brain and at the site of pain to treat pain with

fewer side effects than conventional opioids. Nucynta ER also had a specially designed tamper-

resistant formulation that made it extraordinarily difficult to crush, grind, or dissolve. Janssen

was so concerned with creating an abuse-deterrent, long-acting opioid that it delayed the release


12
   Trial Ex. JA-489, Duragesic Revised Risk Management Plan (Sept. 26, 2008) at 49; see also Trial Ex. JA-684,
Assessment of the Abuse of Transdermal Fentanyl at 5 (“Transdermal fentanyl is less subject to abuse than other
potent opioids because of its chemical formulation.”).
13
   See Trial Ex. JA-2049, Examination of Transdermal Fentanyl Patch Systems Postings on Internet Bulletin Boards
(Jun. 7, 2006) at 7 (“It appears that fear of fentanyl dose control, possibly derived in part from the difficulty in
extracting known ‘safely abusable’ doses from Duragesic, is continuing to serve to keep the transdermal systems
relatively unattractive as compared to heroin, which continues in the status of the most preferred opioid . . . .”).
14
   Trial Ex. JA-3692, Timeline of Selected FDA Activities and Significant Events Addressing Opioid Misuse and
Abuse, available at https://www.fda.gov/drugs/information-drug-class/timeline-selected-fda-activities-and-
significant-events-addressing-opioid-misuse-and-abuse.
15
   Id.

                                                         4
 Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 6 of 13. PageID #: 415135



of Nucynta ER until it had perfected the tamper-resistant coating. Nucynta ER was the first new

opioid released with such a coating.

        Duragesic and Nucynta ER Played No Part in the Opioid Crisis. Janssen has never

suggested that its opioid medications, like all Schedule II opioids, do not carry potential risks of

addiction, abuse, and fatal overdose. But its medications did not play any part in the crisis of

abuse and diversion that Plaintiffs allege here. Both Duragesic and Nucynta ER were less

subject to abuse and diversion than other opioids, and Janssen comprehensively warned of their

risks in FDA-approved labels, patient medication guides, and educational materials. 16

        These efforts paid off. As overdose and diversion rates for oxycodone and hydrocodone

pills skyrocketed, the Duragesic patch and Nucynta ER consistently ranked among the least

abused and diverted opioid products—in Ohio or anywhere else. 17 The evidence at trial will

confirm that opioid use disorder diagnoses and doctor-shopping episodes associated with

Duragesic and Nucynta ER in Ohio were marginal. And as Plaintiffs’ own expert Lacy Keller

admits, Janssen’s opioids accounted for a miniscule fraction of Summit and Cuyahoga counties’

prescription opioid market—less than 1 percent. 18

IV.     JANSSEN’S MARKETING DID NOT CAUSE THE OPIOID CRISIS

        Unable to claim that Janssen’s rarely abused, rarely diverted medications caused the

opioid crisis, Plaintiffs instead claim Janssen’s marketing was false and misleading. The

evidence will show otherwise. Janssen’s marketing statements were all well supported by

scientific evidence. In 2009—in the midst of the opioid crisis—the FDA itself stated that



16
   See, e.g., Trial Ex. JA-1215, Duragesic Label 2005-02 at 1 (containing black-box warning of medication’s risks);
Trial Ex. JA-4697, Nucynta ER Risk Evaluation and Mitigation Strategy (discussing warnings in Nucynta ER
medication guides and educational materials).
17
   Trial Ex. JA-2157, RADARS System Tapentadol Report (Apr. 7, 2015) at 16, 61 (showing opioid diversion and
abuse rates over time).
18
   Dkt. 1914-4, L. Keller Rep. at 16, Tables 1 & 2 (showing market shares between 1997 and 2017).

                                                         5
 Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 7 of 13. PageID #: 415136



“properly managed medical use of opioid analgesic compounds (taken exactly as prescribed) is

safe, can manage pain effectively, and rarely causes addiction,” 19 language Janssen will show is

virtually identical to the Janssen statements Plaintiffs now claim were false or misleading.

           Branded Marketing. Janssen’s branded marketing efforts focused only on its

medications, which represented a negligible share of the prescription-opioid market and were not

significantly abused, misused, or diverted. Janssen engaged in accurate, science-based

marketing that was carefully reviewed by an internal Promotional Review Committee (“PRC”).

Janssen’s statements in its branded marketing aids used by sales representatives were entirely

consistent with language approved by the FDA in the drugs’ labels.

           Unbranded Marketing. Beginning in 2008, Janssen created or sponsored certain

educational materials that addressed the broad subject of pain management, including the use of

prescription opioids where appropriate. Like its branded marketing, Janssen’s unbranded

statements were vetted by the PRC to ensure they were truthful and medically accurate. In

addition, Plaintiffs’ marketing-causation expert, Meredith Rosenthal, conceded that her statistical

model—which considers branded detailing only—does not and cannot quantify the effects of

unbranded marketing. 20 Moreover, since Janssen’s unbranded marketing occurred after

Plaintiffs claim the crisis began, they cannot be said to have been the cause of the crisis.

           Statements by Third Parties. It will be undisputed that Janssen did not control key

opinion leaders or professional advocacy organizations, nor did any funding Janssen provided

influence their speech. Janssen did not conspire with other manufacturers—to the contrary,

Janssen competed against them in selling medications less subject to abuse and diversion. When




19
     Trial Ex. DEF-20396, FDA Guide to Safe Use of Pain Medicine (Feb. 23, 2009) at 4.
20
     Dkt. 1984-4, M. Rosenthal Dep. at 145:6-22, 212:9-12.

                                                         6
 Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 8 of 13. PageID #: 415137



manufacturers did associate, they operated lawfully under the oversight or direction of the FDA

or coordinated for lawful, business reasons.

V.      JANSSEN’S SUSPICIOUS ORDER MONITORING PROGRAM DID NOT
        CAUSE THE OPIOID CRISIS

        Plaintiffs cannot pin the cause of the opioid crisis on any purported failures of Janssen to

monitor its opioid distribution chain. Janssen had a robust suspicious order monitoring (“SOM”)

program that passed all DEA inspections. As a manufacturer of controlled substances, Janssen is

heavily regulated by federal agencies, including the DEA. DEA regulations require Janssen to

establish a SOM program that identifies orders of controlled substances of unusual size,

frequency, or duration. 21 Janssen established a SOM program that monitored for all three types

of suspicious orders. In exercising its oversight responsibility, and after multiple inspections of

Janssen’s distribution facilities by some fourteen separate investigators since 2006, the DEA

never once raised a concern about Janssen’s program. 22 Janssen’s program so impressed DEA

inspectors that one even commented that he “likes coming to places like” Janssen. 23 Notably,

Janssen is the only manufacturer Plaintiffs do not name in their RICO supply chain enterprise

claims, perhaps in recognition of how carefully Janssen monitors its opioid distribution.24

        The purpose of SOM programs is to prevent diversion of controlled substances.

Plaintiffs’ diversion expert James Rafalski 25 testified that he could not identify a single instance

of diversion of Duragesic or Nucynta in the Track One jurisdictions or a single order shipped

from manufacturers to distributors that should have been reported as a suspicious order. 26


21
   Id.
22
   Trial Exs. JA-03534, JA-03465, JA-03417, JA-03531, JA-03532, JA-03466, JA-03533 (email correspondence
with DEA investigators).
23
   Trial Ex. JA-03465, Email from Martha Warwick to Maryann Gribbin, et al. (July 30, 2013) at 8 (“[DEA
Investigator Billy Lane] [o]verall likes coming to places like this.”).
24
   Dkt. 2182, Pls.’ Opp. to MSJ on Pls.’ Civil Conspiracy, RICO and OCPA Claims at 3, 4.
25
   Dkt. 1969-18, Rafalski Dep. (May 13, 2019) at 18:17, 19:21-23, 20:6-11.
26
   Id. at 633:13-634:2; 635:2-13, 734:10-15; 735:19-736:1.

                                                     7
 Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 9 of 13. PageID #: 415138



Plaintiffs maintain that they need not present proof about individual reporting lapses, but they

also fail to provide aggregate proof of SOM failures. 27 And Plaintiffs’ “data analyst” expert,

Lacey Keller, offers no opinion that any of the orders she tallies were in fact “suspicious” under

the Controlled Substances Act. 28

VI.     ALTERNATIVE CAUSES SUCH AS PUBLIC POLICY FAILURES AND
        ILLICIT DRUG USE DROVE THE OPIOID CRISIS

        The evidence at trial will also show that Plaintiffs have ignored the multiple, alternative

causes to the Counties’ opioid crisis. The crisis has been marked by pervasive diversion and

abuse of oxycodone and hydrocodone pills, unscrupulous doctors and internet pharmacies

operating as drug-trafficking organizations, foreign criminal cartels that flooded the country with

heroin and fentanyl illegally made in clandestine labs, and state and federal governments that

struggled to ensure patients had access to necessary medications while addressing long-known

problems of abuse, misuse, diversion, and overdose.

        For example, Plaintiffs disregard that it was the State of Ohio that had far better insight

and data regarding prescription drug abuse and diversion going back to the 1980s. 29 Yet the

State struggled to strike the right balance between these risks and the benefits of essential pain

medication. While doctors and pharmacists had called for the creation of a statewide

prescription drug monitoring program for years, Ohio did not establish one until 2006—and the

State waited an additional nine years to require opioid prescribers and pharmacists to check




27
   E.g., Dkt. 2389, Plfs.’ Opp. to Janssen Mot. for Summ. J. at 21
28
   Dkt. 1969-13, Keller Dep. (June 13, 2019) 51:6-52:15, 55:23-56:19, 124:17-22, 247:8-14.
29
   Changing social conditions no doubt contributed to the opioid crisis. Since at least 1979, well before Janssen
manufactured opioids, overdose deaths have followed a clear upward trend, suggesting that broader societal factors,
like worsening job opportunities, are influencing overdose deaths. Trial. Ex. DEF-19935, Hawre Jalal, et al.,
Changing Dynamics of Drug Overdose Epidemic in the United States from 1979 through 2016 (Sept. 21, 2018) at 1-
2; Trial Ex. DEF-20504, Anne Case & Angus Deaton, Mortality and Morbidity in the 21st Century, Brookings
Papers on Economic Activity (Spring 2017) at 397-98.

                                                        8
Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 10 of 13. PageID #: 415139



Ohio’s prescription drug reporting system before prescribing or furnishing opioids. 30 The Ohio

government similarly delayed in addressing pill mills, waiting until 2011 to enact legislation that

more strictly regulated “pain management clinics” and the amount of controlled substances

physicians can prescribe. 31 Following its enactment, opioid overdose deaths began to drop. 32

        Nor did the federal government always take adequate steps to combat prescription drug

diversion. For example, the DEA’s Office of Inspector General (“OIG”) issued a report in 2002

concluding that the DEA’s efforts to combat diversion of pharmaceutical drugs was

insufficient—the DEA “dedicated only 10 percent of its field investigator positions to diversion

investigations” and “[s]ince 1990, the number of diversion investigators as a percentage of total

DEA investigators has decreased by 3 percent.” 33 OIG also concluded that diversion

investigations were hampered by the fact that diversion investigators lacked law enforcement

authority, and relied on DEA Special Agent assistance to carry out their investigations. 34

        These government failures are important because corrupt prescribers have caused much

of the harm at issue. Certain doctors wrote scores of medically improper opioid prescriptions

without properly evaluating often cash-paying patients because it was extremely lucrative—not

because of anything said in Janssen’s marketing. For over a decade, neither federal law

enforcement nor regulatory boards prioritized criminal over-prescribing for prosecution or

disciplinary action, allowing a disproportionate share of medically unnecessary prescriptions to

harm Summit and Cuyahoga residents.




30
   O.R.C. § 4731.055.
31
   See O.R.C. § 4729.552.
32
   Trial. Ex. DEF-79, Ohio Department of Health, 2016 Overdose Data: General Findings at 2.
33
   Trial. Ex. DEF-17552, Mem. of Glenn A. Fine (Inspector General) to the DEA (2002) at ii.
34
   Id.

                                                       9
Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 11 of 13. PageID #: 415140



          Moreover, illicit drug use accounts for much of the harm for which Plaintiffs blame

Janssen. Indeed, Janssen will show that heroin use began increasing across the Counties in the

1990s. By the turn of the century, heroin availability in the Counties was “unreal.” 35 At the

same time, drug cartels began selling higher purity heroin, allowing abusers to smoke or snort it,

thereby eliminating the stigma of using a needle to inject it. 36 Over the past several years,

foreign drug cartels have flooded the nation with cheap heroin and illicit fentanyl. The

availability of higher purity heroin and increased availability of illicit fentanyl have combined to

cause the increase in reported drug-related mortalities across the county. 37 The evidence at trial

will show that, although heroin abuse rates have remained relatively steady over the past several

years, deaths attributed to those substances have spiked. Janssen’s opioid products did not cause

that increase—the activities of foreign drug cartels did.

VII.     CONCLUSION

         For the foregoing reasons, Plaintiffs will not be able to show at trial that Janssen

contributed to the opioid crisis to any degree. 38




35
   Trial Ex. DEF-17465, The Ohio Substance Abuse Monitoring Network, Surveillance of Drug Abuse Trends in the
State of Ohio (January-June 2000) at 5.
36
   Trial Ex. DEF-17504, U.S. Dep’t of Justice, Nat’l Drug Intelligence Center, Ohio Drug Threat Assessment (April
2001) at 9.
37
   Id.; Trial Ex. DEF-19736, Julie K. O’Donnell et al., Overdose Deaths with Carfentanil and Other Fentanyl
Analogs Detected (July 2016-June 2017), Morbidity & Mortality Weekly Report (Jul. 13, 2018).
38
   To the extent Plaintiffs claim that Janssen can be held liable for the opioid crisis due to the actions of its former
subsidiary Noramco, this theory is not tenable. As Janssen has explained in its concurrently filed motions in limine,
evidence about Noramco is inadmissible. In addition, Noramco’s business was strictly regulated by the DEA.

                                                          10
Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 12 of 13. PageID #: 415141



Dated: September 25, 2019           BY: /s/ Charles C. Lifland
                                        Charles C. Lifland
                                        Sabrina H. Strong
                                        O’MELVENY & MYERS LLP
                                        400 S. Hope Street
                                        Los Angeles, CA 90071
                                        Tel: (213) 430-6000
                                        clifland@omm.com
                                        sstrong@omm.com

                                          Daniel M. Petrocelli
                                          O’MELVENY & MYERS LLP
                                          1999 Avenue of the Stars, 8th Floor
                                          Los Angeles, CA 90067-6035
                                          Tel: (310) 553-6700
                                          dpetrocelli@omm.com

                                          Attorneys for Janssen Pharmaceuticals, Inc.,
                                          Johnson & Johnson, Janssen Pharmaceutica,
                                          Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                          Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                          n/k/a Janssen Pharmaceuticals, Inc.




                                     11
Case: 1:17-md-02804-DAP Doc #: 2633 Filed: 09/25/19 13 of 13. PageID #: 415142



                               CERTIFICATE OF SERVICE

       I, Charles C. Lifland, hereby certify that the foregoing document was served on

September 25, 2019 via the Court’s ECF system to all counsel of record, consistent with the

Court’s order.

                                                   /s/ Charles C. Lifland
                                                   Charles C. Lifland




                                              12
